722 N.W.2d 566 (2006)
2006 WI 117
In the Matter of DISCIPLINARY PROCEEDINGS AGAINST LeRoy KRAMER, III, Attorney at Law:
Office of Lawyer Regulation, Complainant,
v.
LeRoy Kramer, III, Respondent.
No. 2006AP1933-D.
Supreme Court of Wisconsin.
Decided October 10, 2006.
The Court entered the following order on this date:
*567 The Office of Lawyer Regulation (OLR) and Attorney LeRoy Kramer, III have stipulated, pursuant to SCR 22.12, for reciprocal discipline under SCR 22.22.
Attorney Kramer was admitted to practice law in Wisconsin in 1976 and he became licensed to practice law in Michigan in 1989. Pursuant to an April 25, 2006 order of the State of Michigan Discipline Board, Attorney Kramer was publicly reprimanded, effective May 17, 2006, for failing to provide competent representation to a client, in violation of Michigan Rule of Professional Conduct (MRPC) 1.1(a). The finding of misconduct arose out of Attorney Kramer's being retained by Boaters Emergency Service to collect salvage costs and fees expended by Boaters during the salvage of four marine vessels. Attorney Kramer did not file lawsuits to collect the salvage costs and fees until after the statute of limitations in all four cases had expired. All four suits were dismissed. Attorney Kramer told Boaters he would re-file the four suits but did not do so.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not accept as final the misconduct findings; or the misconduct justifies substantially different discipline here. Neither the OLR nor Attorney Kramer contends, nor does this court find, that any of these three exceptions exist.
Accordingly,
IT IS ORDERED that LeRoy Kramer, III is publicly reprimanded for his misconduct, as reciprocal discipline to that imposed by the State of Michigan Discipline Board.